Citation Nr: 0525551	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for varicose veins of the 
left lower extremity, claimed as secondary to a service-
connected left knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to June 
1993.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 
2005, the veteran testified at a Board videoconference 
hearing in Waco, Texas.  


FINDING OF FACT

There is no competent medical evidence that the varicose 
veins in the veteran's left lower extremity are related to 
his service-connected left knee disability; the only medical 
opinion that directly addresses this point weighs against the 
claim.  


CONCLUSION OF LAW

The criteria for service connection for varicose veins of the 
left leg, claimed as secondary to a service-connected left 
knee disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in April 
2003, which was prior to the May 2003 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist  the appellant 
in this case.  In the May April 2003 letter, as well as the 
August 2003 statement of the case and November 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the April 2003 
letter implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was advised to identify any source of evidence 
and that VA would assist in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the claimant must also furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including obtaining 
identified medical records and affording the appellant a VA 
examination.  The appellant also attended a Board hearing in 
July 2005.  The appellant has not indicated nor is there any 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

Service medical records show that the veteran underwent 
anterior cruciate ligament (ACL) reconstruction with 1/3 of 
patellar tendon and medial meniscus repair in December 1992.  
Records in 1992 also note that the veteran injured his knee 
two years earlier playing volleyball and had intermittent 
knee problems ever since.  Records further show that 
following the surgery, the veteran underwent nine to twelve 
months of vigorous rehabilitation.  

At his service discharge examination in June 1993, the 
veteran was noted to be status post ACL reconstruction 
surgery with mild laxity, but otherwise normal exam.  Good 
strength and range of motion was noted in the left knee and 
it was nontender.  A clinical evaluation of the veteran's 
vascular system, including varicosities, was normal.

In January 2003, the veteran filed a claim for service 
connection for varicose veins in his left lower leg, claiming 
that it was directly related to his left knee injury and 
subsequent surgery.  He indicated that a VA physician told 
him the condition was directly related to his left knee 
injury and subsequent surgery.

On file is a VA outpatient record dated in August 2002 
reflecting the veteran's complaints of pain in his left lower 
extremity.  The veteran's history included varicose veins in 
the left lower extremity below the knee that had increased in 
severity over the last year.  Findings revealed large 
varicose veins from the knee down the anterior leg with no 
erythema or excess warmth or edema.  There was also a 
superficial vein behind the veteran's right knee.  The 
veteran was diagnosed as having varicose veins left lower 
extremity.

VA evaluated the veteran in April 2003 at which time the 
examiner reviewed the veteran's claims file.  The veteran 
reported to the examiner that he noted the onset of varicose 
veins in the left lower extremity approximately one year 
earlier.  He said the veins caused some aching discomfort in 
the leg that was tender to touch.  Findings revealed moderate 
varicosities of the greater saphenous system below the left 
knee and some of the tributaries to the greater saphenous.  
On the right leg there was one area of varicosity of the 
greater saphenous vein and the rest of the vein was palpable, 
but not significantly dilated.  The veteran was diagnosed as 
having status post anterior cruciate ligament repair with 
fairly good result, and varicosities of the greater saphenous 
system in the left leg, which have been symptomatic for 
approximately one year.  The examiner opined that the 
varicosities were more likely due to congenital weakness of 
the venous system and were unlikely to be caused by the 
surgery that the veteran underwent, or the anterior cruciate 
ligament injury itself.  He pointed out that there was a ten-
year gap of time between the surgery and onset of the 
varicosities.  He added that the veteran was also developing 
some varicosities of the greater saphenous system in the 
right lower extremity.  

In the July 2003 notice of disagreement, the veteran said 
that a VA physician told him in August 2002 that the varicose 
veins were only in his lower left leg and were directly 
related to his previous injury and subsequent surgery.  He 
disagreed with the April 2003 VA examiner's finding that he 
had varicose veins in his lower right leg, asserting that he 
only had the problem in his left lower leg and knee.  

During the July 2005 hearing, the veteran testified that 
varicose veins were visible only in his left leg and these 
were the only ones that gave him a problem.  He said when he 
first noticed them, in 1991 or 1992, he didn't know what they 
were and thought they would go away.  Instead, he said they 
have gotten worse.  He reiterated that a VA physician told 
him they were most likely related to his knee and surgery.  



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law further provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

The veteran contends that he suffers from varicose veins of 
the left lower extremity as a result of his service-connected 
left knee anterior cruciate ligament deficiency, status post 
ACL repair.  He asserts that a VA physician told him in 
August 2002 that his varicose veins are related to his 
anterior cruciate ligament deficiency.  However, the August 
2002 VA outpatient record on file that pertains to the 
veteran's varicose veins does not relate this disability to 
the veteran's service-connected left knee injury.  It simply 
contains the veteran's history of left knee surgery.  Thus, 
notwithstanding the veteran's assertion that the varicose 
veins in his left lower leg are related to his service-
connected left knee disability, there is no medical evidence 
to support this assertion.  In fact, there is medical 
evidence that weighs against this assertion.  Specifically, a 
VA examiner in April 2003 opined that the veteran's 
varicosities were more likely due to congenital weakness of 
the venous system and unlikely to be caused by the surgery 
the veteran underwent or the anterior cruciate ligament 
injury itself.  He noted that there had been a ten-year gap 
of time between the surgery and the onset of these 
varicosities and that the veteran was also developing some 
varicosities of the greater saphenous system in the right 
lower extremity.  Thus, despite the veteran's contention that 
he only has varicose veins in his left leg, both the April 
2003 examiner and the August 2002 VA physician note that the 
veteran had one area of varicosity of the greater saphenous 
vein in the right leg.  

The Board does not doubt the veteran's sincere belief that 
the varicose veins in his left lower extremity are related to 
his service-connected left knee disability.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to offer a probative 
opinion on medical matters, including the etiology of a 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Based on the foregoing, the claim for service connection for 
varicose veins of the left lower extremity, claimed as 
secondary to the veteran's service-connected left knee 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for varicose veins of the left lower 
extremity, claimed as secondary to a service-connected left 
knee disability, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


